FILED
                             NOT FOR PUBLICATION                             JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LINDA WIDJAJA, a.k.a. Linda Widjaja              No. 06-75566
McFarland,
                                                 Agency No. A077-820-134
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Linda Widjaja, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order concluding that her appeal had been

withdrawn as a result of her departure from the United States. We have

jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and remand.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We remand for the BIA to reconsider whether Widjaja’s appeal was

withdrawn in light of our intervening decision in Coyt v. Holder, 593 F.3d 902 (9th

Cir. 2010) (citing Madrigal v. Holder, 572 F.3d 239 (6th Cir. 2009)).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                   06-75566